Citation Nr: 0014128	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-25 868	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for a shrapnel 
wound of the dorsal back, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for shrapnel scars 
of the buttocks with retained metallic foreign bodies, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Fort Harrison, 
Montana, which denied an increased evaluation for residuals 
of the veteran's shrapnel wound of the dorsal back, rated 10 
percent, and increased the evaluation for his shrapnel wound 
scars of the buttocks with retained metallic foreign bodies 
from 0 to 10 percent.

At his October 1997 hearing, the veteran testified that he 
had shrapnel in his neck.  A January 1998 VA X-ray 
examination of his cervical spine revealed shrapnel on the 
right side.  In a supplemental statement of the case dated in 
September 1998, a Hearing Officer at the Fort Harrison RO 
referred the claim of service connection for a shrapnel wound 
of the cervical spine to the local Rating Board for 
appropriate adjudication.  Unfortunately, it does not appear 
that the RO has adjudicated this claim and it is, 
accordingly, referred to the RO for appropriate action.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are well grounded pursuant 
to 38 U.S.C.A. § 5107(a), as they are plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his shrapnel wound of the dorsal back and 
shrapnel wound scars of the buttocks with retained metallic 
foreign bodies (within the competence of a lay party to 
report) are sufficient to well ground his claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this regard, the U.S. Court of Appeals for Veterans Claims 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).

The Board notes that, in a statement dated in February 2000, 
the veteran's representative requested that this case be 
remanded so that the veteran could be afforded another VA 
examination.

The veteran was last afforded VA examination in January 1998.  
The Board concludes that the results of this examination are 
inadequate for rating purposes.  In particular, it appears 
that the examiner who conducted this examination was not a 
physician but a registered nurse.  In addition, the 
examination report includes a notation which shows that this 
examiner had difficulty ascertaining exactly what general 
remarks were requested by the Fort Harrison RO because of 
typographical errors and misspelling.  As such, it does not 
appear that a complete and thorough evaluation of the 
veteran's shrapnel wound of the dorsal back and shrapnel 
wound scars of the buttocks with retained metallic foreign 
bodies was conducted.  Thus, another VA examination is needed 
as it will enable the VA to accurately assess the current 
severity of these disabilities.

The record also discloses that, by his October 1996 
substantive appeal, the veteran indicated that he wished to 
appear for a hearing before a Member of the Board at the RO.  
While the veteran thereafter requested a hearing before RO 
personnel, he did not state that he was electing a hearing 
before RO personnel in lieu of a hearing before a Member of 
the Board or that he was withdrawing his request such a 
hearing.  This matter requires clarification.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
shrapnel wound of the dorsal back and 
shrapnel wound scars of the buttocks with 
retained metallic foreign bodies since 
January 1998.  On securing any necessary 
releases, the RO should obtain copies of 
all VA and private treatment records (not 
already of record) for association with 
the claims folder.


2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
or specialists in order to more 
accurately determine the current severity 
of his shrapnel wound of the dorsal back 
and shrapnel wound scars of the buttocks 
with retained metallic foreign bodies.  
The claims folder must be made available 
to the examiner or examiners.  All 
necessary testing should be conducted and 
all impairment which can be etiologically 
connected to the wounds or the retained 
shrapnel should be identified.  Of 
particular concern is any muscle damage 
or loss and neurological problems 
associated with the wounds and/or 
retained shrapnel.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased evaluations for a shrapnel 
wound of the dorsal back and shrapnel 
wound scars of the buttocks with retained 
metallic foreign bodies.  If any benefit 
sought on appeal is not granted, the RO 
should issue another supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

5.  The RO should request the veteran to 
state whether or not he has withdrawn his 
request for a hearing before a Member of 
the Board at a local VA office.  Unless 
the veteran withdraws his request for 
such a hearing, the RO should schedule 
the veteran for a hearing before a Member 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1999).


